Case 1:19-cv-00017-WES-LDA Document 7 Filed 03/08/19 Page 1 of 1 PageID #: 80




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

ANTHONY AMBROSINO,                            :
    Plaintiff,                                :
                                              :
                                              :
                                              :
        v.                                    :       Civil Action No. 1:19-cv-00017-WES-LDA
                                              :
                                              :
                                              :
                                              :
BULLARD ABRASIVES, INC.,                      :
     Defendant.                               :

                     STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Anthony Ambrosino and Bullard Abrasives,

Inc. hereby stipulate that this action shall be dismissed, with prejudice, and without any costs,

attorneys' fees, or rights of appeal.

 ANTHONY AMBROSINO                                 BULLARD ABRASIVES, INC.

 By his Attorney,                                  By its Attorney,




 /s/ Paige Munro-Delotto                           /s/ Matthew H. Parker
 Paige Munro-Delotto (#9291)                       Matthew H. Parker (#8111)
 MUNRO-DELOTTO LAW, LLC                            WHELAN CORRENTE & FLANDERS LLP
 400 Westminster Street, Suite 200                 100 Westminster Street, Suite 710
 Providence, RI 02903                              Providence, RI 02903
 Tel: (401) 521-4529                               Tel: (401) 270-4500
 Fax: (888) 801-6758                               Fax: (401) 270-3760
 paige@pmdlawoffices.com                           mparker@whelancorrente.com

 Dated: March 8, 2019
